DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ewa Wozniak on 02/24/2021.
The application has been amended as follows: 
Claim 1, lines 13-14, replace: “of silicon nanowires and said second set of silicon”, with: --of multiple parallel silicon nanowires and said second set of multiple parallel silicon--.
Claim 3, lines 14-15, replace: “of silicon nanowires and said second set of silicon”, with: --of multiple parallel silicon nanowires and said second set of multiple parallel silicon--.
Claim 5, lines 13-14, replace: “nanowires to”, with: --nanowires in said first set of multiple parallel silicon nanowires and said second set of multiple parallel silicon nanowires--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/            Examiner, Art Unit 3729                                                                                                                                                                                            
/PETER DUNGBA VO/            Supervisory Patent Examiner of Art Unit 3729